—Determination unanimously modified and, as modified, confirmed, without costs, in accordance with the following memorandum: Respondent found petitioner guilty of untrustworthiness and incompetency because he submitted a purchase offer to his client, the seller, with actual knowledge that the signature on it was not that of the prospective buyer and because he accepted a down payment of $4,000 from the buyer when the purchase offer required a down payment of $5,000. We find no substantial evidence to support the charge that he submitted a forged purchase offer, and we grant the petition to the extent of striking that finding and therefore reduce the punishment imposed from suspension for three months to censure. The determination is confirmed in all other respects. (Article 78 proceeding transferred by order of Erie Supreme Court.) Present—Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.